Case 2:17-cv-08377-DOC-GJS Document 52 Filed 01/18/19 Page 1 of 2 Page ID #:317




     J. BENNETT FRIEDMAN, ESQ., State Bar No. 147056
   1      jfriedman@flg-law.com
     MICHAEL SOBKOWIAK, ESQ., State Bar No. 242718
   2      msobkowiak@flg-law.com
   3 FRIEDMAN LAW GROUP, P.C.
     1900 Avenue of the Stars, 11th Floor
   4 Los Angeles, California 90067
     Telephone: (310) 552-8210
   5 Facsimile: (310) 733-5442
   6 Attorneys for Appellants
       JEFFREY A. RINDE, and CKR GLOBAL
   7 ADVISORS, INC.
   8
                          UNITED STATES DISTRICT COURT
   9
                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11
                                       )
  12 In re                             )
                                              Case No. 2:17-cv-08377-DOC (GJSx)
                                       )
  13 MARK ELIAS CRONE,                 )      Case No. 2:17-bk-12392-BR
                                       )
  14                                   )      Chapter 7
                                       )
  15                    Debtor.        )      Hon. Barry Russell
                                       )
  16 _________________________________ )      Adv. No. 2:17-ap-01289-BR
                                       )
  17 JEFFREY A. RINDE and CKR          )      NOTICE OF LODGING REVISED
                                       )      ORDER APPROVING
  18 GLOBAL ADVISORS, INC.,            )      STIPULATION BY THE PARTIES
                                       )      FOR STAY OF DISCOVERY; FOR
  19                    Appellants,    )      TAKING OF THE ORDER FOR
                                       )      APPEARANCE OF CKR LAW, LLP
  20 v.                                )      OFF CALENDAR; FOR PAYMENT,
                                       )      PENDING CONSUMMATION OF
  21                                   )      SETTLEMENT; FOR
     GARY GORHAM,
                                       )      ACKNOWLEDGMENT OF THE
  22                                   )      VALIDITY OF LIEN
                          Appellee.    )
  23
     _________________________________ )
  24
  25
  26
  27
  28
Case 2:17-cv-08377-DOC-GJS Document 52 Filed 01/18/19 Page 2 of 2 Page ID #:318




    1         TO ALL PARTIES AND THEIR RESPECTIVE COUNSEL OF RECORD:
   2          PLEASE TAKE NOTICE that, pursuant to the recommendation by the Court,
   3 Appellants Jeffrey A. Rinde and CKR Global Advisors, Inc. have revised and re-
   4    submitted the Order Approving Stipulation by the Parties for Stay Of Discovery; for
   5    Taking of the Order for Appearance of CLR Law, LLP Off Calendar,· for Payment,
   6 Pending Consummation of Settlement; for Acknowledgment of the Validity of Lien,
   7 originally lodged on January 17, 2019, to include a revised signature line for the Hon.
   8 Judge David 0. Carter. A true and correct copy of the revised Order submitted on
   9 today's date is attached hereto.
  10
  11
  12 Dated: January 18, 2019                 FRIEDMAN LAW GROUP, P.C.
  13
  14
  15
                                            By:  Mlilllf!\
                                             J. Bennett Friedman
  16                                        Michael Sobkowiak
                                             Attorneys for Jeffrey A. Rinde and CKR
  17                                         Global Advisors, Inc.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -2-
